Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 6 (currently amended)

The information processing device according to claim 1 wherein the processing circuitry is further configured to:
detect a shape of a road surface based on the distance information, and
correct the shape of the road surface based on a lower end position of the adjusted object region.
Allowable Subject Matter
Claims 1, 3 – 5 and 9 - 14 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an adjust the initial object region to obtain an adjusted object region based on the acquired luminance information within a luminance detection region that is set in a lower part of the initial object region, wherein the processing circuitry is further configured to acquire distance information indicating a distance between the object and an apparatus equipped with a stereo camera that acquires the image information and generates look-down view information based on the distance information, wherein the distance information is disparity information, set the initial object region based on the look-down view information, set the initial object region in a disparity image indicating a distribution of disparities in the imaging range based on the disparity information, generate U map data indicating a U map, in which a combination of a first axial position, a second axial position, and a disparity in the disparity image is converted to two- dimensional histogram information, based on the disparity information, generate real U map data indicating a real U map, in which a first axis in the U map is converted to the actual distance and the disparity on a second axis is converted to a 2Application No. 16/347,938 Reply to Office Action of October 28, 2020 decimated disparity value at a decimation rate corresponding to the distance, based on the U map data, and detect an isolated region corresponding to the object in the real U map, and set the initial object region based on the isolated region, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 12 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an information processing method, comprising: 4Application No. 16/347,938 Reply to Office Action of October 28, 2020setting an initial object region within image information obtained by capturing an imaging range, the initial object region corresponding to an object existing in the imaging range; acquiring luminance information indicating luminance in the imaging range; and adjusting the initial object region to obtain an adjusted object region, based on the acquired luminance information in a luminance detection region set within a lower part of the initial object region, wherein the method further comprises acquiring distance information indicating a distance between the object and an apparatus equipped with a stereo camera that acquires the image information and generates look-down view information based on the distance information, wherein the distance information is disparity information; setting the initial object region based on the look-down view information setting the initial object region in a disparity image indicating a distribution of disparities in the imaging range based on the disparity information generating U map data indicating a U map, in which a combination of a first axial position, a second axial position, and a disparity in the disparity image is converted to two- dimensional histogram information, based on the disparity information; generating real U map data indicating a real U map, in which a first axis in the U map is converted to the actual distance and the disparity on a second axis is converted to a decimated disparity value at a decimation rate corresponding to the distance, based on the U map data and detecting an isolated region corresponding to the object in the real U map, and setting the initial object region based on the isolated region, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 13 is allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer program product comprising a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a method, comprising: setting an initial object region within image information obtained by capturing an imaging range, the initial object region corresponding to an object existing in the imaging range; acquiring luminance information indicating luminance in the imaging range; and adjusting the initial object region to obtain an adjusted object region, based on the acquired luminance information in a luminance detection region set within a lower part of the initial object region, wherein the method further comprises acquiring distance information indicating a distance between the object and an apparatus equipped with a stereo camera that acquires the image information, and generates look-down view information based on the distance information, wherein the distance information is disparity information setting the initial object region based on the look-down view information setting the initial object region in a disparity image indicating a distribution of disparities in the imaging range based on the disparity information generating U map data indicating a U map, in which a combination of a first axial position, a second axial position, and a disparity in the disparity image is converted to two- dimensional histogram information, based on the disparity information generating real U map data indicating a real U map, in which a first axis in the U map is converted to the actual distance and the disparity on a second axis is converted to a decimated disparity value at a decimation rate corresponding to the distance, based on the U map data, and 6Application No. 16/347,938 Reply to Office Action of October 28, 202() detecting an isolated region corresponding to the object in the real U map, and setting the initial object region based on the isolated region, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642